Title: Account with Frederick Kitt, 3 October 1796
From: 
To: 


                        
                            October 3d 1796.
                        
                        Recd of B. Dandridge Fifty one dollars & 41 Cents to purchase Sundries
                            for the President’s household.
                        
                            Fredk Kitt
                        
                        
                            $51.41/100
                        
                        
                    